DETAILED ACTION
Status of Claims
Applicant's arguments, filed 10/26/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/26/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 8, 10, 11, 19, and 27.
Applicants have canceled claims 2, 4, 12-13, and 23-26.
Applicants have left claims 5-7, 9, 14-18, 20, and 22 as previously presented. 
Claims 1, 3, 5-11, 14-22, and 27 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sensing means for continuously sensing” in Claim 1, line 2 and Claim 27, line 3 is being interpreted as sensor with a radiation source, or equivalents thereof, as described in para. [0064] of the specification filed 02/18/2020. 
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 10/26/2021, with respect to claims 2, 8, 10 and 27 have been fully considered and are persuasive. Applicants have canceled claim 2 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 10/26/2021, with respect to claim 19 have been fully considered and are persuasive. Applicants have amended claim 19 to recite --including at least one of:--, instead of “such as”. The 112(b) rejection of claim 19 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-11, and 14-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a personal health monitoring system, comprising an implantable sensor to sense biological parameters in bodily fluids, transmitting the sensor data to a monitoring device, and processing the sensor data to 
Step 2A – Prong one: The limitation of determine a first trend in glucose concentration, determining a second trend in ketone bodies concentration, detecting first user dependent multivariate correlations between the first and second trends, and generating a personal health profile, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of a monitoring device. For example, but for the “monitoring device”, “determining” and “generating” in the context of this claim encompasses the user manually calculating a trend in glucose concentration data, calculating a trend in ketone bodies concentration, correlating the two trends, and generating a user profile based on the trends. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial expectation is not integrated into a practical application. In particular, the independent claim only recites two additional elements – using an implantable sensor to generate sensor data, and using a monitoring device to generate the user profile. Generating sensor data via an implantable sensor is an example of pre-solution activity of the judicial exception, and does not integrate the judicial exception into a practical application. The monitoring device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method to generate a personal health profile, comprising an implantable sensor to sense biological parameters in bodily fluids, transmitting the sensor data to a monitoring device, and processing the sensor data to determine a trend in the sensed data, determine a correlation, and generate a personal health profile of the user. The claims are directed to a statutory category, therefore further consideration is necessary. 
Step 2A – Prong two: The judicial expectation is not integrated into a practical application. In particular, the independent claim only recites two additional elements – using an implantable sensor to generate sensor data, and using a monitoring device to generate the user profile. Generating sensor data via an implantable sensor is an example of pre-solution activity of the judicial exception, and does not integrate the judicial exception into a practical application. The monitoring device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception, the additional elements are well-understood, routine, conventional 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicants have argued on pages 7-8 of Remarks, filed on 10/26/2021, that independent claims 1 and 27 now recite detecting multivariate correlations between information in the first trend and information in the second trend. Applicants have argued that the multivariate correlation cannot be performed in the human mind due to the complex calculations involving a number of variables. The Examiner respectfully disagrees. As claimed, no complex calculations are required to determine the multivariate correlation, therefore the arguments are not commensurate in scope. A person with ordinary skill in the art could reasonably determine first trends in glucose values and second trends in ketone body values and correlate the two. For example, a person with ordinary skill could reasonably, with the aid of pen and paper, determine if the trends are increasing, decreasing, changes in the slope, changes in the rate of change, etc. and determine a correlation between the determined trend.
Applicants have further argued on pages 8-9 of Remarks, filed on 10/26/2021, that the claimed health monitoring system involves the practical application of providing improved means for patients to manage their metabolic states to quickly identify ketoacidosis. The Examiner respectfully disagrees. The arguments are not commensurate in scope. While 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see Pages 9-10 of Remarks, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1-3, 5-11, 14-22, and 27 under 35 USC § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mensinger et al. (Pub. No. US 2016/0066843).
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-11, 14-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (Pub. No. US 2015/0289821), hereinafter referred to as Rack-Gomer, in view of Mensinger et al. (Pub. No. US 2016/0066843), hereinafter referred to as Mensinger.
The claims are generally directed towards a personal health monitoring system and a method, comprising: an implantable sensor, comprising sensing means for continuously sensing biological parameters in bodily fluids of a user and a first wireless transceiver for transmitting sensor data containing data points which are provided by said sensing means upon sensing said 
Regarding Claim 1, Rack-Gomer discloses a personal health monitoring system (Abstract, “systems and methods … in the determination of a glycemic urgency index”), comprising: 
an implantable sensor (Fig. 3, element 8, “analyte sensor system”), comprising sensing means for continuously sensing biological parameters in bodily fluids of a user (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”) and a first wireless transceiver (Fig. 3, element 12, “sensor electronics”) for transmitting sensor data containing data points which are provided by said sensing means upon sensing said biological parameters (para. [0116], “sensor 
a monitoring device (Fig. 1, elements 14, 16, 18, and 20, “display devices”), comprising a second wireless transceiver for communicating with said first wireless transceiver to receive said sensor data (para. [0116], “sensor electronics module may , as noted, coupled with one or more devices, such as any or all of display devices”) and a processor for processing said sensor data, wherein said processor is equipped with an algorithm (para. [0116], “display devices may be configured for processing and presenting information, such sensor information transmitted by the sensor electronics module”). 
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose wherein said biological parameters comprise at least a glucose concentration and a ketone bodies concentration in said bodily fluids such that said sensor data comprises at least glucose concentration data points and ketone bodies concentration data points; and wherein the algorithm is configured to determine first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points, detect first user dependent multivariate correlations between information in said first trends and information in said second trends, and generate a personal health profile of the user based on the first user dependent multivariate correlations. 
Mensinger teaches a system for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger further 
Regarding Claim 3, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises a first processor equipped with an algorithm which is executable thereon and which is provided for converting sensor data before transmitting to the monitoring device  (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor … generated continuous analyte sensor data may also include algorithms”).
Regarding Claim 5, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is a subcutaneous implantable sensor (para. [0119], “continuous analyte sensor may be configured to continuously detect and/or measure analytes as … a subcutaneous device”) and the bodily fluid is interstitial fluid (para. [0104], “glucose concentration of a bodily fluid (e.g., blood, plasma, interstitial fluid and the like”).
Regarding Claim 6, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, comprising 2 or more implantable sensors (Fig. 3, element 8, “sensor system” and para. [0114], “the system 100 may be configured to analyze analyte data … from one or more of sensor systems”).
Regarding Claim 7, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is provided for receiving heart rate data points from a heart rate sensor (para. [0073], “features may be used for continuous monitoring of ... heart rate” and para. [0118], “user equipment (e.g. heart rate monitor) can be used in addition to those discussed with reference to Fig. 3”).

Mensinger further teaches that one or more auxiliary inputs can be collected, for example heart rate (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect heart rate data and determine trends in the heart rate data. Mensinger teaches that auxiliary inputs, such as heart rate can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected heart rate data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 8, modified Rack-Gomer discloses the personal health monitoring system according to claim 7.
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining third trends in said heart rate data points,-3-Attorney Docket No.: P6069665PCT/USU.S. Application No.: 16/639,768Office Action dated: April 27, 2021Response dated: October 26, 2021 detecting second user dependent multivariate correlations between information in said third trends and information in said first trends and/or information in said second trends, and evaluating said second user multivariate correlations upon generating said person health profile.

Regarding Claim 9, modified Rack-Gomer discloses the personal health monitoring system according to claim 7, wherein the implantable sensor comprises the heart rate sensor (para. [0073], “features discussed may be used for continuous monitoring of … heart rate” and para. [0118], “other user equipment … heart rate monitor … can be used in addition to those discussed with reference to Fig. 3” and para. [0179], “a CGM sensor may incorporate … a heart rate sensor for measuring changes in the user’s heart rate”).
Regarding Claim 10, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the biological parameters sensed by the sensing means of the implantable sensor further comprise at least one of the following: body temperature, urea, 
However, modified Rack-Gomer does not explicitly disclose wherein said algorithm is further provided for: determining fourth trends in said further data points.
Mensinger further teaches that one or more auxiliary inputs can be collected, for example skin temperature, sweat, and other analytes (para. [0078-0079]). Mensinger further teaches that trends are determined within the collected auxiliary data (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health monitoring system to additionally include an auxiliary interface to collect additional auxiliary input data and determine trends in the data. Mensinger teaches that auxiliary inputs, such as additional auxiliary input data can be used to provide an output that is more informative than just glucose sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected additional auxiliary input data along with the glucose concentration and ketone bodies concentration. 
Regarding Claim 11, modified Rack-Gomer discloses the personal health monitoring system according to claim 10.

Mensinger further teaches that one or more auxiliary input trends along with the glucose concentration trends can be used by the correlative algorithms to be processed and identify relationships between the various inputs and produce an output (para. [0078]). Mensinger further teaches that the auxiliary inputs may include other analytes, sweat, skin temperature, etc. (para. [0079]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm disclosed by modified Rack-Gomer to additionally correlate additional auxiliary input trends with the glucose concentration trends and the ketone bodies trends. Mensinger teaches that by correlating the various inputs, relationships between the inputs can be determined (para. [0078]). These relationships allow for a more informative output than an output only based on the sensor data alone (para. [0008]). Further one of ordinary skill would have recognized the benefit of additionally collected auxiliary input data along with the glucose concentration and ketone bodies concentration.
Regarding Claim 14, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device comprises a display for displaying 
Regarding Claim 15, modified Rack-Gomer discloses the personal health monitoring system according to claim 1.
However, modified Rack-Gomer does not explicitly disclose wherein the personal health profile comprises recommendations or suggestions aimed at improving the user's health.
Mensinger further teaches that the output after the correlation can include outputs such as injecting a certain dose of insulin, recommendations, immediate alerts, etc. (para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal health profile disclosed by modified Rack-Gomer to further include recommendations or suggestions to improve the user’s health. Mensinger teaches that these outputs that are correlated can be more informative than sensor data alone (para. [0008]). 
Regarding Claim 16, modified Rack-Gomer discloses the personal health monitoring system according to claim 1.
However, modified Rack-Gomer does not explicitly disclose an insulin pump, wherein the personal health profile comprises instructions for a controller of said insulin pump.
Mensinger further teaches of an external device, such as an insulin pen or a pump (para. [0064]). Mensinger further teaches that an output based on the correlation can be delivering an insulin delivery therapies to an insulin pump, pen, etc. (para. [0072]). It would have been 
Regarding Claim 17, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is capable of sensing biological parameters by using optical means (para. [0108], “glucose sensor can use any method of glucose measurement including … optical”).
Regarding Claim 18, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is a mobile terminal (Fig. 3, element 18, Fig. 23) and the algorithm is included in an app stored on said mobile terminal (para. [0011], “monitoring device may be embodied as an application running on a mobile device, e.g., a smart phone”).
Regarding Claim 19, modified Rack-Gomer discloses the personal health monitoring system according to claim 18, wherein the mobile terminal is provided for collecting metadata including at least one of: gender, age, BMI, location data, calories intake data, activity data, agenda information, information on periods, method of anticonception, pregnancy, stress level and/or user habit information (para. [0025], “receiving data entered by a user, such as on a user interface of a mobile device” and para. [0026], “received data entered may include … user weight, activity level, food or drink ingested, anthropometric data, stress data, health data, age, 
Regarding Claim 20, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated controller which is provided for controlling the sensing means at a variable sampling rate (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated” and para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics”).
Regarding Claim 21, modified Rack-Gomer discloses the personal health monitoring system according to claim 20, wherein the integrated controller is provided for detecting a variability level in said sensor data and adapting said variable sampling rate according to said detected variability level (para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics” and para. [0154], “another type of data, tied to the sensor and electronics … is the accuracy, confidence level, and/or noise information in the glucose measurement”).
Regarding Claim 22, modified Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated memory for accumulating sensor data and/or components for wireless energy transfer (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor” and para. [0116], “sensor 
Regarding Claim 27, Rack-Gomer discloses a method to generate a personal health profile (Abstract, “methods that employ several numerous factors in the determination of a glycemic urgency index”) comprising; 
a) measuring glucose concentration data points using a sensing means of an implantable sensor (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”), 
b) transmitting, by a transceiver in the implantable sensor, said glucose concentration data points to a monitoring device (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”), 
c) determining, by a processor in the monitoring device, first trends in said glucose concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…”).
While Rack-Gomer does disclose measuring both a glucose concentration and a ketone concentration (para. [0073] and para. [0110]) and determining a trend of an analyte (para. [0068]), Rack-Gomer does not explicitly disclose measuring both glucose concentration data points and Ketone bodies concentration data points, transmitting the ketone bodies 
Mensinger teaches a method for correlating user information to produce an output to manage a patient’s blood glucose (Fig. 3, para. [0010] and para. [0076]). Mensinger further teaches of collecting both glucose concentration data from a glucose monitor (Fig. 3, element B300 and para. [0076]) and ketone bodies concentration data from an auxiliary interface (Fig. 3, element B300 and para. [0076]). Mensinger further teaches that trends of the glucose concentration data and trends of ketone bodies concentration are calculated (para. [0077], “processes inputs at B302 … output may be a trend graph”, therefore trends are calculated, para. [0159], para. [0076], “auxiliary interface … provide the user with information that can help him or her make more informed decisions”). Mensinger further teaches that the trends determined between the glucose concentration data and the ketone bodies concentration is correlated between multiple variables (para. [0078], “correlative algorithms and/or pattern recognition algorithms may be used to process the various inputs …”, therefore multiple inputs like the glucose concentration and the ketone bodies concentration are used by the algorithm to determine a correlation/pattern between the trends over time). Mensinger further teaches that based on the correlated information between the glucose concentration and ketone bodies concentration an output is provided (para. [0078]). Mensinger further teaches that the output can be various alerts to notify a change or an action needed from the user (para. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791